                             tlie lintteb States! Bis(trict Court
                         tor tl)e ^ontbem IBiotrtct ot Georgia
                                   ^abannali IBiOtOion
              RICKY GREEN,

                    Plaintiff,

              V.                                         CV 418-210


              LT. BILLY CUNNINGHAM, et ai.,

                    Defendants.




                                              ORDER


                    After a careful, de novo review of the file, the Court concurs

              with the Magistrate Judge's Report and Recommendation, dkt. no. 7,

              to which no objections have been filed.      Accordingly, the Report

              and   Recommendation of the   Magistrate   Judge   is ADOPTED     as the

              opinion of the Court.

                    SO ORDERED this ^ day of January, 2019.



                                                            rBEY>«lQOD, JUDGE
                                                              DISTRIC'
                                               5UTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
